Citation Nr: 1312674	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  08-30 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for tinea corporis and tinea cruris from September 5, 1969, in excess of 10 percent from September 30, 2005, in excess of 30 percent from August 23, 2006, and in excess of 60 percent from April 4, 2007.  

2.  Entitlement to service connection for squamous cell carcinoma of the left side of the throat.  

3.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease status post bypass surgery and valve replacement.  

2.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the January 2008 and November 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  

A brief procedural overview reflects that the Veteran originally filed a claim for service connection for a skin condition on his hands, groin area and feet in September 1969.  The June 1970 rating decision denied the Veteran's claim for a skin condition.  The Veteran thereafter filed another claim for a skin condition in September 2005.  Based on additional evidence received (that was not associated with the claim at the time of the June 1970 rating decision), the RO granted service connection for tinea corporis and tinea cruris, and evaluated this disorder as 10 percent disabling, effective September 30, 2005.  However, in a September 2007 statement, the Veteran sought an earlier effective date for the grant of service connection for his tinea corporis and tinea cruris, on the basis of clear and unmistakable error.  In the January 2008 rating decision, the RO determined that a clear and unmistakable error had been made in the September 1969 rating decision, and granted an earlier effective date of September 5, 1969 for the grant of service connection of tinea corporis and tinea cruris.  The RO also determined that the Veteran's skin disorder should be evaluated as noncompensably disabling from September 5, 1969; 10 percent disabling from September 30, 2005; 30 percent disabling from August 23, 2006; and 60 percent disabling from April 4, 2007.  After receiving notice of that determination, in a May 2008 notice of disagreement (NOD), the Veteran claimed that he was entitled to a higher disability rating for his skin disability, and he should have been awarded a higher disability rating for his skin disability since initiating his claim in 1969.  He thereafter perfected a timely appeal with respect to the January 2008 rating decision.  

The Veteran testified at a hearing in October 2012 that was conducted at the Waco RO before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A copy of the transcript of that hearing has been associated with the claims file.  

Lastly, the Board notes that additional evidence, in the form of duplicates of a February 2012 letter issued by one of the Veteran's physicians, R.P., M.D., as well as statements from the Veteran and his wife have been added to the record subsequent to the issuance of the most recent Supplement Statement Of the Case (SSOC) dated in May 2012.  This evidence was not accompanied by a waiver and has not yet been considered by the AOJ.  If an SOC or SSOC is prepared before the receipt of additional evidence, a new SSOC must be issued to the Veteran, as provided in 38 C.F.R. § 19.31 (2012), unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2012).  In this case, the February 2012 letter is duplicative of evidence already associated with the claims file.  In addition, the April 2012 statement from the Veteran's wife reiterates assertions already made in previous statements which were part of the claims file prior to the May 2012 SSOC.  The Veteran has also submitted statements in support of his motion to advance his appeal on the docket.  This motion was granted by the Board in March 2013.  Therefore, there is no prejudice to the Veteran in the Board rendering the following decision.  


As will be discussed in greater detail below, the evidence of record shows that the Veteran has claimed unemployability due to his service-connected disorders.  This issue is considered part and parcel of the Veteran's claims seeking an increased rating for his skin disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  From September 5, 1969 to August 22, 2006, the Veteran's tinea corporis and tinea cruris was productive of itching involving an exposed surface and extensive area, but was not manifested by exudation or constant itching, extensive lesions, or marked disfigurement; nor was it manifested by severe disfiguring scars of the head, face, or neck; second or third degree burn scars; limitation of motion; disfigurement of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or with two or three characteristics of disfigurement; scars, other than head, face, or neck, that are deep or that cause limited motion in an area exceeding 12 square inches; or superficial and/or unstable scars.  

2.  From September 5, 1969 to August 22, 2006, the Veteran's tinea corporis and tinea cruris was not shown to cover 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas and has not required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, within the prior 12-month period.  

3.  From August 23, 2006 to April 3, 2007, the Veteran's tinea corporis and tinea cruris was not manifested by ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, nor was it shown to be exceptionally repugnant; nor was it manifested by disfiguring scars of the head, face or neck that resulted in complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement; second or third degree burns scars; limitation of motion; disfigurement of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement; scars, other than head, face, or neck, that are deep or that cause limited motion, in an area exceeding 144 square inches.  

4.  From August 23, 2006 to April 3, 2007, the Veteran's tinea corporis and tinea cruris did not cover more than 40 percent of the entire body or more than 40 percent of exposed areas and did not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs within the prior 12-month period.  

5.  From April 4, 2007, the Veteran's tinea corporis and tinea cruris was not productive of disfiguring scars of the head, face or neck manifested by tissue loss and cicatrization, as well as marked discoloration, color contrast or the like; nor has it been manifested by burn scar(s) of the head face, or neck;  scar(s) of the head, face, or neck due to other causes; or any disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or with six or more characteristics of disfigurement.  

6.  On October 23, 2012, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw from appellate review his appeal of his claims for service connection for squamous cell carcinoma of the left side of the throat and an initial disability rating in excess of 10 percent for his service-connected coronary artery disease status post bypass surgery and valve replacement.  





CONCLUSIONS OF LAW

1.  From September 5, 1969 to August 22, 2006, the criteria for the assignment of a 10 percent evaluation, but no more, for tinea corporis and tinea cruris have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7806 (prior to, and on and after, August 30, 2002).  

2.  From August 23, 2006 to April 3, 2007, the criteria for an initial evaluation in excess of 30 percent for tinea corporis and tinea cruris have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7806 (prior to, and on and after, August 30, 2002).  

4.  From April 4, 2007, the criteria for an initial evaluation in excess of 60 percent for tinea corporis and tinea cruris have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7806 (2002) & (2008) & (2012).  

5.  The criteria for withdrawal of an appeal of the claims for service connection for squamous cell carcinoma of the left side of the throat, and an initial increased rating for coronary artery disease status post bypass surgery and valve replace have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection for a skin disability was initially granted in the July 2006 rating decision.  He was subsequently assigned multiple staged disability ratings and effective dates in the January 2008 rating decision.  As the Veteran's current appeal stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes that VA's duty to assist the Veteran in the development of his claim has been satisfied.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's current claim.  

In addition, the Veteran's more recent post-service treatment records issued at the Temple VA Medical Center (VAMC), and dated from April 2006 to May 2012 have been associated with the Veteran's Virtual VA claims file and were reviewed by the RO and the Board in connection with the Veteran's claim.  Additionally, the Veteran has submitted written statements and provided credible testimony in support of his appeal, and neither the Veteran, nor his representative, have otherwise alleged that there are any outstanding medical records probative of the claim that need to be obtained.  

Moreover, in addition to obtaining all relevant records, the Veteran was also afforded VA examinations in connection to his skin disorder in April 2006, July 2007 and June 2011.  There is no objective evidence indicating that there has been a material change in the severity of his service-connected skin disorder since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they were predicated on a review of the Veteran's medical records, an interview with the Veteran, and a discussion of his medical history and because the examinations fully address the rating criteria that is relevant to rating the disability in this case.  

While it is unclear whether the Veteran's claims file was available for review at the July 2007 and June 2011 VA examinations, the Board observes that review of the claims file is only required where necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions; necessity for pre-examination records review is to be determined according to the facts of each individual case.  See VAOPGCPREC 20-95.  Here, resort to the Veteran's claims file was not necessary because the Veteran provided an accurate account of his medical history, thus ensuring a fully informed examination.  Also, the claims file was not necessary for the examiners to provide findings as to the severity of the current skin problem, which is the question at issue in this case.  The examiner was not asked to resolve conflicting medical opinions or diagnoses.  Therefore, review of the file was not needed, and a remand for further examination with respect to the Veteran's claim for an increased rating would only delay the Veteran's appeal and would not likely result in a different outcome.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).

II.  Merits of the Claim

A.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).  

In this case, the Veteran's service connected tinea corporis and tinea cruris has been assigned multiple disability ratings throughout the duration of the appeal, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.  Specifically, the Veteran has been assigned a noncompensable disability rating for his service-connected skin disorder from September 5, 1969 to September 29, 2005, a 10 percent disability rating from September 30, 2005 to August 22, 2006; a 30 percent disability rating from August 23, 2006 to April 3, 2007; and a 60 percent disability rating from April 4, 2007.  The Veteran claims that his service-connected skin disability warrants a higher initial rating for the entire duration of the appeal. 

The Board acknowledges that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 - 54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2012).  The Veteran's claim for benefits was filed prior to October 23, 2008.  Thus, the Board need not consider the revised criteria.  

However, the introductory paragraph to 38 C.F.R. § 4.118 notes that a Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the Veteran's disability has increased since the last review.  The Veteran contends that he is entitled to a higher initial rating for his service-connected skin disability.  While his skin disability has been rated under Diagnostic Code 7806, the Board must also consider whether an increased evaluation would be in order under other relevant diagnostic codes.  As such, the Board construes the Veteran's contentions as a request for review pursuant to the change to the rating criteria.  

Additionally, the Board notes that, earlier during the pendency of this appeal, the schedule for rating disabilities of the skin was also changed, effective from August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Accordingly, the Board will evaluate the Veteran's claim under the criteria in the VA Schedule for Rating Disabilities in effect at the time of his filing, the regulations in effect as of August 30, 2002, and the regulations in effect as of October 23, 2008, in order to ascertain which version would accord him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and the Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.  

However, none of the above cases or General Counsel opinions prohibit the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.118 to the period on or after the effective dates of the new regulations.  

Prior to August 30, 2002, Diagnostic Codes 7800 through 7805 were used to evaluate disability from scars.  Under Diagnostic Code 7800, as effective prior to August 30, 2002, a noncompensable disability evaluation was contemplated for slight disfiguring scars of the head, face, or neck.  A 10 percent rating was assigned for moderate disfiguring scars of the head, face, or neck.  A 30 percent rating was warranted for severe disfiguring scars of the head, face, or neck, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles.  A 50 percent rating was contemplated for disfiguring scars of the head, face, or neck that resulted in complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement.  The note pursuant to Diagnostic Code 7800 indicates that if disfiguring scars of the head, face, or neck are not only manifested by tissue loss and cicatrization, but also productive of marked discoloration, color contrast, or the like, the 50 percent rating under Code 7800 may be increased to 80 percent, the 30 percent to 50 percent, and the 10 percent to 30 percent.  The most repugnant, disfiguring conditions, including scars and diseases of the skin, may be submitted for central office rating, with several unretouched photographs.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  

Under the older version of Diagnostic Code 7801 in effect prior to August 30, 2002, a 10 percent disability rating is warranted for a third degree burn scar, the area of which covers exceeds six square inches.  A 20 percent disability rating is warranted for a third degree burn scar, the area of which exceeds twelve square inches.  A 30 percent disability rating is warranted for a third degree burn scar, the area of which exceeds one-half square foot or more.  A 40 percent disability rating is warranted for a third degree burn scar, the area of which exceeds one square foot or more.  Under the older version of Diagnostic Code 7802 in effect prior to August 30, 2002, a 10 percent disability rating is warranted for a second degree burn scar, the area of which is approximately one square foot or more.  The previous Diagnostic Code 7803 warrants a 10 percent rating for superficial scars that are poorly nourished with repeated ulceration.  In addition, the version of Diagnostic Code 7804 in effect prior to August 30, 2002, warrants a 10 percent disability rating for superficial scars that are tender and painful on objective demonstration.  Diagnostic Code 7805 instructed the rater to evaluate scars based on limitation of function of the part affected.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 - 7805 (2002).  

Under the version of Diagnostic Code 7806 in effect prior to August 30, 2002, a noncompensable evaluation was assigned for slight exfoliation, exudation, or itching involving a nonexposed surface or small area.  A 10 percent rating was contemplated for exfoliation, exudation, or itching involving an exposed surface or extensive area, and a 30 percent rating was warranted for exudation or constant itching, extensive lesions, or marked disfigurement.  A 50 percent disability evaluation was assigned for ulceration or extensive exfoliation or crusting, and systemic or nervous manifestation, or if the disability was exceptionally repugnant.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Under the rating criteria in effect as of August 30, 2002, Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated as 10 percent disabling.  Note (1) to Diagnostic 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: a scar five or more inches (13 or more cm.(centimeters)) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; a scar in which the surface contour is elevated or depressed on palpation; a scar that is adherent to underlying tissue; the skin is shown to be hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, warrants a 30 percent disability evaluation.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, warrants a 50 percent disability evaluation.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, warrants an 80 percent disability evaluation.  

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118, Diagnostic 7800 (prior to October 23, 2008).  

Under the rating criteria in effect from August 30, 2002 to October 23, 2008 for Diagnostic Code 7801, a 10 percent rating is assigned for scars, other than head, face, or neck, that are deep or that cause limited motion and which cover an area exceeding 6 square inches (39 sq. cm); a 20 percent rating is assigned for scars, other than head, face, or neck, that are deep or that cause limited motion and which cover an area exceeding 12 square inches (77 sq. cm); a 30 percent rating is assigned for scars, other than head, face, or neck, that are deep or that cause limited motion and which cover an area exceeding 72 square inches (465 sq. cm); and a 40 percent rating is assigned for scars, other than head, face, or neck which cover an area exceeding 144 square inches (929 sq. cm).  

Under the rating criteria in effect from August 30, 2002 to October 23, 2008 for Diagnostic Code 7802, a 10 percent rating is assigned for superficial scars other than head, face, or neck, the area of which covers 144 square inches (299 sq. cm) or greater.  

Under the Diagnostic Code 7803 effective August 30, 2002 and prior to October 23, 2008, a 10 percent evaluation is assigned for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803.  

Under the former Diagnostic Code 7804, effective August 30, 2002 and prior to October 23, 2008, a 10 percent evaluation is assigned for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118 (2008).  Diagnostic Code 7804 also directs the rater to review 38 C.F.R. § 4.68 (amputation rule).  Id.

Also, under the rating criteria effective August 30, 2002 and prior to October 23, 2008, Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The revised rating criteria for Diagnostic Code 7800 (effective October 23, 2008) are similar to the rating criteria in effect prior to October 23, 2008, with the exception of two supplemental Notes.  Indeed, Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately evaluated under the appropriate diagnostic code(s) and §4.25 should be applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Note (5) provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars and the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic 7800 (2012).  

Under the revised criteria effective October 23, 2008, Diagnostic Code 7801 provides a 10 percent rating for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, and the area of which covers at least 6 square inches but less than 12 square inches.  A 20 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 12 square inches but less than 72 square inches.  A 30 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 72 square inches but less than 144 square inches.  A 40 percent rating is assigned for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 144 square inches or greater.  

Under the revised rating criteria effective October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three to four scars that are unstable or painful and a 30 percent disability rating is assigned for five or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, an additional 10 percent should be added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  

Revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

In determining whether the Veteran is entitled to a higher rating, the Board must consider whether an increased rating is warranted (1) under the criteria effective prior to August 30, 2002; (2) under the criteria effective August 30, 2002; and (3) under the criteria effective October 23, 2008 or any time on or after October 23, 2008.  The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002 & West Supp. 2012) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  

A review of the medical evidence reflects that the Veteran was afforded a VA skin examination in November 1969.  During this evaluation, the Veteran provided his military history and stated that he had received treatment for a fungal infection on his feet, hands and groin while serving in Vietnam.  According to the Veteran, he had been taking a 'pill' three times a day since June 1968 for his skin condition, as well as applying a clear liquid to his skin lesions.  Upon physical examination of the Veteran, the VA examiner observed a few small patches the size of a quarter in the groin region bilaterally between the scrotum and the thigh, as well as some thickening and redness of the skin consistent with tinea cruris.  Physical examination of the feet revealed "some festering around the heel" and "maceration of the skin between the 4th and 5th toes bilaterally."  The examiner also observed a slight scaling at the base of the thumb and the ventral wrist surface of the hand.  The examiner did not detect any discernible lesions on the Veteran's face.  Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with epidermophytosis.  

VA treatment records dated from September 1975 to August 1978 reflect that the Veteran was seen at the Dermatology Clinic on a number of occasions with ongoing complaints of a rash on his groin region and extremities.  During a June 1978 treatment visit, the Veteran relayed a twelve year history of tinea corporis.  He said that he had been prescribed with an oral agent, as well as Tinactin powder.  The healthcare provider observed "scaly plaques with sharply marginated borders on the [left] hand, groin, back, foot, toenails and fingernails" as well as "lots of fungal hyphae."  According to the healthcare provider, the Veteran had tinea corporis and pedis.  An August 1978 clinical note reflects diagnoses of, and treatment for, tinea cruris, tinea pedis and tinea manus.  

Treatment records issued by the Veteran's private physician, J.K., M.D., and dated in November 2000 and January 2001, reflect diagnoses of tinea pedis, tinea cruris, tinea corporis and tinea manum.  Treatment records from another one of the Veteran's private physicians, A.G., M.D., and dated from January 2001 to April 2005, reflect complaints of a recurring skin rash on multiple areas of the body which come and go, but appear to improve with medication.  In the September 2001 Status Update/Annual Physical report, when asked to mark his current symptoms, the Veteran indicated that he experiences rashes and itchiness.  During an April 2002 clinical visit, the Veteran complained that his rash had re-appeared and worsened whenever he sweats or was exposed to sunlight.  Dr. G. observed multiple raised scaly plaques on the Veteran's skin, and assessed him with tinea cruris.  He was prescribed with Griseofulvin and a May 2002 treatment report reflects that his rash had resolved.  

The Veteran was afforded another VA skin examination in April 2006, at which time he provided his military history and reported that his rash was currently located in the groin region and back.  According to the Veteran, treatment through oral and topical antifungal medication helps resolve the visible rash, but it returns shortly after he stops using his medication.  The Veteran stated that he was prescribed Lamisil two to three years ago, but had to stop treatment due to increasing liver function tests.  Upon physical examination of the Veteran, the examiner described "erythematous scaling plaques with peripheral serpiginous scaling [on the] back and axilla" as well as "erythematous scaling bilateral crural groin."  When asked whether there was any scarring or disfigurement, the examiner noted there to be none.  Based on his examination of the Veteran, the VA examiner diagnosed the Veteran with tinea corporis and tinea cruris.  The VA examiner also took several photographs of the Veteran's skin disorder.  Based on a review of these photographs, the RO determined that the Veteran's skin condition involves 13-15 percent of the entire body surface and zero percent of exposed areas of the body.  See September 2005 rating decision.  

In a September 2006 letter, Dr. G. noted that she had evaluated the Veteran during a routine physical in August, and found his skin condition to be growing worse.  According to Dr. G., his rash now covered greater than 20 percent of his body surface area.  

A February 2007 pathology report reflects that that the Veteran underwent a skin biopsy, the results of which showed invasive squamous cell carcinoma.  

The Veteran was afforded another VA examination in July 2007, at which time, he explained that Tinactin powder and Lamisil cream does provide some relief from his rash.  He also reported to experience an itching and burning sensation during hot and humid weather.  The examiner did not observe any constitutional symptoms.  During the physical examination, the examiner noted there to be "papular areas" as well as "some complaint areas distributed in the dorsal spine, and also in the lower abdominal wall, in the axillary region, in the inguinal region, and also both lower extremities."  The Veteran reported to have some pruritis in his scalp, but denied having any lesions at this time.  According to the VA examiner, the Veteran's skin condition covers 40 to 45 percent of the unexposed areas of his body.  With respect to the exposed areas, the examiner noted that while the Veteran experiences itching in the head, face, neck and hands, there are no visible lesions at that time.  The examiner did not observe any evidence of scarring or disfigurement.  In addition, the examiner did not observe any evidence of acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis.  Based on the clinical and findings, the examiner diagnosed the Veteran with chronic tinea corporis and tinea cruris.  

In a November 2007 statement, the Veteran described the difficulties he has experienced as a result of his service-connected skin condition.  The Veteran claims to have suffered from a rash and resulting itch since service.  He describes his skin disorder as "unbearable at times" and states that he avoids going to the beach or swimming due to skin condition.  The Veteran also reported to have trouble sleeping and performing normal work projects due to extreme itching.  According to the Veteran, his rash has affected his health, as well as his personal and social life.  

The Veteran was afforded a VA examination in connection to his claim for service connection for squamous cell carcinoma in November 2008.  As will be discussed in greater detail below, this claim has since been withdrawn by the Veteran.  However, it should be noted that during the examination, the examiner indicated that a lesion located on the left collarbone area had been excised and biopsied, revealing findings of squamous cell carcinoma.  According to the VA examiner, the site of the previous squamous cell carcinoma left a "Y shaped scar complex" which he described as "an uncomplicated, superficial scar" that was asymptomatic, nonpainful or tender with normal contour and color, no elevation or depression, no adhesion or breakdown, no keloid or constriction.  The examiner further noted that this site was not one of the areas tinea corporis had been found and there was no evidence of current or prior tinea corporis at or around the excision site.  According to the examiner, the tinea corporis residuals are in the same areas as previously described, and the total percentage of body involvement remained somewhere between forty to forty-five percent.  The examiner described the tinea corporis residuals as more quiescent at present, due to the cooler weather.  

VA treatment records dated from May 2009 to January 2011 reflect the Veteran's complaints of, and ongoing treatment provided for, his skin condition.  These records also reflect an improvement in the Veteran's skin condition whenever he takes his prescribed medication.  However, the Veteran did note that he was advised by his cardiologist to stop taking systemic Lamisil - medication which did help alleviate his skin condition.  See VA treatment notes dated in August 2010 and November 2010.  During a December 2010 VA consultation, the treatment provider observed "[f]aint, ill-defined erythema and mild to moderate xerosis, with minor lichenification over [the] lower back and buttocks, with slightly more erythema and PIH [post inflammatory hyper-pigmentation] over groin areas."  The treatment provider also described minor erythema and scaling on the feet.  The Veteran was assessed with xerosis and minor dermatitis with some lichen simplex on the lower back and buttocks which, according to the examiner, did not appear to be fungal.  The Veteran was also assessed with probable tinea pedis.  In a January 2011 treatment note, the VA dermatologist assessed the Veteran with chronic pruritis dermatosis that appeared to represent widespread tinea corporis.  According to the VA dermatologist, the chances of controlling this skin condition with topical medication alone were pretty slim.  

The Veteran was afforded another VA (QTC) examination in June 2011.  During the evaluation, the VA examiner described the Veteran's skin condition as constant in nature, and noted that it was either improving or worsening in nature.  Based on his objective medical findings, the VA examiner determined that the Veteran had dermatophytosis around his trunk, arms, legs and buttocks, groin, face and neck.  He also determined that the Veteran's dermatophytosis covered 50 percent of his trunks, 10 percent of his arms, 10 percent of his legs and buttocks, one percent of his groin, and one percent of his face and neck.  The examiner did not observe any evidence of scarring due to the Veteran's skin condition, and further found no evidence of acne or chloracne.  In addition, the examiner noted that the Veteran did not suffer from hyperhidrosis, and found no evidence of scarring alopecia or alopecia areata.  Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with tinea corporis and tinea cruris.  According to the VA examiner, the Veteran's skin condition had a moderate affect on his usual occupation and daily activities.  The examiner characterized the Veteran's skin condition as severe.  

In a May 2011 Statement, the Veteran's sister, S.Z. wrote that that the Veteran has had a rash covering most of his body since discharge from service, and this has been the cause of continuous itching and discomfort for him.  

During the October 2012 hearing, the Veteran testified that he has experienced continuous itching since service due to his skin condition.  See October 2012 Hearing Transcript, (T.), p. 12.  

a.  From September 5, 1969 to August 22, 2006

Under the version of Diagnostic Code 7806 in effect prior to August 30, 2002, the Board finds that the Veteran is entitled to an initial compensable (10 percent) disability evaluation for his service-connected tinea corporis and cruris, for the period from September 5, 1969 to August 22, 2006.  Indeed, the November 1969 VA examination report reflects the Veteran's complaints of a skin infection on various areas of his body, to include his hands and wrist.  In addition, treatment records dated from 1975 through 1978 demonstrate that the Veteran was seen on a regular basis seeking treatment for skin problems on his hands and groin.  The November 2000 treatment report reflected signs of erythema and scaling of one or more digits.  Furthermore, the Veteran marked to experience symptoms of itchiness in the September 2001 Status Update/Annual Physical report.  

In light of the objective medical findings, as well as the Veteran's contentions that he experienced symptoms of itchiness on multiple areas of his body, to include the hands, back, groin and feet, as a result of his skin condition during and since his separation from service, the Board resolves reasonable doubt in favor of the Veteran, and finds that he is entitled to an initial compensable rating no greater than 10 percent for his service-connected tinea corporis and tinea cruris, for the period from September 5, 1969 to August 22, 2006.  The Board acknowledges the Veteran's testimony that he has experienced constant itching as a result of his condition since service.  However, the medical evidence of record during this time period is absent for any notations, findings or documentation of constant itching.  In fact, the objective medical findings during this time period reveal one piece of documentation evidencing Veteran's reported symptoms of itchiness.  While the Veteran did seek treatment for his skin condition soon after his discharge, the treatment records during this time period are devoid of any objective findings corroborating the Veteran's assertion that he has experienced constant itching since service.  If the Veteran did in fact experience constant itching during this time period, the Board would expect that he would have reported these symptoms to his treatment providers during his ongoing treatment visits.  Moreover, the objective evidence is clear for any evidence of excoriation - evidence Board would anticipate documentation of if the Veteran did experience symptoms of continuous itching.  Indeed, the record appears to show that the Veteran's symptoms subside with medication, and recur only when he stops taking his prescribed medication.  

Additionally, the Veteran's service-connected skin disorder is not manifested by any exudation, extensive lesions or marked disfigurement during this time period - symptoms which would warrant a 30 percent disability rating.  Nor are there any signs of ulceration, extensive exfoliation or crusting, as well as systemic or nervous manifestations in the affected area.  In addition, there is nothing in the medical evidence characterizing the Veteran's service-connected disorder as 'exceptionally repugnant.'  None of the treatment providers have described the Veteran's tinea corporis and tinea cruris as repugnant, and, as previously noted above, the evidence reflects that the Veteran's skin disorder subsides and improves with medication and only flares up when he stops taking his medication.  As such, an initial evaluation greater than 10 percent is not warranted for the Veteran's skin disorder under the older version of Diagnostic Code 7806 effective prior to August 30, 2002.  

The Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that an initial rating greater than 10 percent is not warranted for this period under the older version of Diagnostic Code 7800 in effect prior to August 30, 2002.  In this regard, the evidence of record does not reflect that the Veteran has severe disfiguring scars of the head, face, or neck; or scars producing a marked and unsightly deformity of eyelids, lips, or auricles as a result of his service-connected tinea corporis and cruris.  Indeed, the objective medical findings are clear for any indications of scarring as a result of the service-connected tinea corporis and cruris.  The Board also notes that older versions of Diagnostic Codes 7801, 7802, and 7803 effective prior to August 30, 2002, are inapplicable.  In this regard, there is no allegation or evidence that the Veteran's skin disorder is analogous to a second or third degree burn scar of any kind.  Nor is there any evidence of any sort of repeated ulceration in the affected area.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7803 (2002).  

In addition, an initial rating greater than 10 percent is not warranted for the service-connected tinea corporis and tinea cruris for this time period under the older version of Diagnostic Code 7804 in effect prior to August 30, 2002.  There is no clinical evidence of record actually demonstrating that the Veteran has scars which are tender and painful on objective demonstration.  Moreover, a 10 percent disability evaluation represents the maximum schedular rating available under the old version of Diagnostic Code 7804.  Consequently, the Veteran is not entitled to an initial increased evaluation in excess of 10 percent under this Diagnostic Code.  Additionally, there is no evidence of record indicating that the Veteran experiences limitation of function as a result of his tinea corporis and cruris.  As such, this diagnostic code is also inapplicable

The Board also finds that the Veteran is not entitled to an initial evaluation in excess of 10 percent for the period from September 5, 1969 to August 22, 2006 under the revised criteria effective from August 30, 2002 to October 23, 2008.  First and foremost, a higher initial rating (greater than 10 percent) is not warranted under the revised version of Diagnostic Code 7806.  In this regard, there is simply no clinical evidence of record demonstrating that the Veteran's tinea corporis and tinea cruris covered 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas during this particular time period.  As previously discussed above, based on photographs taken by the April 2006 VA examiner, it was determined that the Veteran's rash covered 13 -15 percent of the entire body surface and zero percent of exposed areas of the body.  In addition, there is no evidence that the Veteran has required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the prior 12-month period.  The April 2006 VA examiner reviewed the Veteran's post-service medical records and observed that he had occasionally been prescribed with oral anti-fungal medication to treat his systems.  However, when asked whether the Veteran had been prescribed any corticosteroid or other immunosuppressive drug to treat his skin disorder, the examiner provided a negative response.  As such, an initial evaluation in excess of 10 percent is not warranted under the revised version of Diagnostic Code 7806.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806 (2008).  

In addition, the Board notes that Diagnostic Codes 7800 - 7804 are not applicable because there is simply no indication in the available medical evidence of record (on and after August 30, 2002) that the Veteran has burn scars or scarring and/or disfigurement of any kind on his face, neck or body as a result of his service-connected tinea corporis and tinea cruris.  As previously discussed above, when asked whether the Veteran exhibited any scarring or disfigurement as a result of his skin disorder, the April 2006 VA examiner replied there to be 'none.'  With respect to Diagnostic Code 7800, there is no indication in the available medical evidence of record that the Veteran's tinea corporis and cruris is manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or two or three characteristics of disfigurement.  As such, an initial rating in excess of 10 percent is not warranted under this code.  With respect to Diagnostic Code 7801, there is nothing in the medical evidence to show that the Veteran's skin disorder covered at least 12 square inches during this time period.  As such, an initial rating in excess of 10 percent is not warranted under this code.  With respect to Diagnostic Codes 7802, 7803, and 7804, the Board notes that a 10 percent disability evaluation is the maximum schedular evaluation under these codes.  As such, application of any of these codes does not result in the assignment of a higher initial rating.  With respect to Diagnostic Code 7805, there is no evidence of record indicating that the Veteran suffers a limitation of function as a result of his tinea corporis and cruris.  The April 2006 VA examiner noted that the Veteran was a retired sheet metal worker, and that he had experienced increased sweating when working, which served to increase his skin condition.  However, there is nothing in the record to show that the Veteran's ability to perform his occupational duties and day to day activities was limited as a result of his skin condition.  Therefore, Diagnostic Code 7805 is inapplicable.  Based on the old or new rating criteria, the Veteran is not entitled to a higher evaluation under Diagnostic Codes 7800 - 7805.  

Thus, the Board finds that a 10 percent disability rating, but no higher, is appropriate for the Veteran's service-connected tinea corporis and tinea cruris from September 5, 1969 to August 22, 2006 under the older version of Diagnostic Code 7806, in effect prior to August 30, 2002.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806 (2008).  

b.  From August 23, 2006 to April 3, 2007

The Board finds that the Veteran is not entitled to an initial disability evaluation greater than 30 percent for his service-connected tinea corporis and cruris, for the period from August 23, 2006 to April 3, 2007 under the version of Diagnostic Code 7806 in effect prior to August 30, 2002.  A review of the objective medical findings during this time period is clear for any signs of ulceration, extensive exfoliation or crusting in the affected area, as well as systemic or nervous manifestations in the affected area.  In addition, there is nothing in the medical evidence that has characterized the Veteran's service-connected disorder as 'exceptionally repugnant.'  None of the treatment providers have used the word repugnant or terminology analogous to 'repugnant' to describe the Veteran's tinea corporis and tinea cruris, and, as previously noted above, the evidence reflects that the Veteran's skin disorder subsides and improves with medication, and only flares up when he stops taking his medication.  As such, a 50 percent disability rating is not warranted for the Veteran's skin disorder under the older version of Diagnostic Code 7806 for the period from August 23, 2006 to April 4, 2007.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806 (2002).  

With respect to the older version of Diagnostic code 7800, effective prior to August 30, 2002, the Board notes that the evidence of record does not reflect that the Veteran has disfiguring scars on his head, face or neck that result in complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement.  Indeed, the Board notes that the objective medical findings during this time period indicate that the Veteran's rashes are predominantly located on his back, neck and upper and lower extremities, as well as around his groin region.  These medical records are clear for any evidence of skin problems on the Veteran's face.  Moreover, the evidence has never shown the Veteran to have any scarring on his face or body stemming or arising from his service-connected skin disorder.  As such, an initial rating in excess of 30 percent for the period from August 23, 2006 to April 3, 2007 is not warranted under the older version of Diagnostic Code 7800, in effect prior to August 30, 2002.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 (2002).  

The Board again notes that older versions of Diagnostic Codes 7801, 7802, and 7803 effective prior to August 30, 2002, are inapplicable as there is no allegation or evidence that the Veteran's tinea corporis and tinea cruris is comparable to a second or third degree burn scar of any kind.  Nor is there any evidence of any sort of repeated ulceration in the affected area.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7803 (2002).  The Board also notes that a 10 percent disability evaluation represented the maximum schedular evaluation available under the older version of Diagnostic Codes 7802, 7803 and 7804.  Therefore, application of these diagnostic codes does not afford the Veteran a higher initial rating.  Moreover, there is no evidence of record indicating that the Veteran suffers limitation of function as a result of his tinea corporis and cruris.  As such, the older version of Diagnostic Code 7805 is inapplicable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804-7805 (2002).  

The Board also finds that the Veteran is not entitled to an initial evaluation in excess of 30 percent for the period from August 23, 2006 to April 3, 2007 under the revised criteria effective from August 30, 2002 to October 23, 2008.  Again, the Board notes that Diagnostic Codes 7800 - 7805 are not applicable because the available medical evidence of record is negative for any signs or evidence of scarring and/or disfigurement of any kind on the Veteran's face, neck or body as a result of his service-connected tinea corporis and tinea cruris.  As previously discussed above, when asked whether the Veteran exhibited any scarring or disfigurement as a result of his skin disorder, the April 2006 VA examiner replied there to be 'none.'  With respect to Diagnostic Code 7800, there is no indication in the available medical evidence of record that the Veteran's tinea corporis and cruris is manifested by visible or palpable tissue loss and either gross distortion or asymmetry of two feature or paired set of features, or with four or five characteristics of disfigurement.  With respect to Diagnostic Code 7801, there is nothing in the medical evidence to show that the Veteran's skin disorder covered an area exceeding 144 square inches to warrant a 40 percent disability rating during this time period.  With respect to Diagnostic Codes 7802, 7803, and 7804, the Board notes that a 10 percent disability evaluation is the maximum schedular evaluation under these codes.  As such, application of any of these codes do not result in the assignment of a higher initial rating.  With respect to Diagnostic Code 7805, there is no evidence of record indicating that the Veteran suffers a limitation of function as a result of his tinea corporis and cruris.  Therefore, Diagnostic Code 7805 is inapplicable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).  

In addition, an initial rating greater than 30 percent is not warranted under the revised version of Diagnostic Code 7806.  In this regard, there is simply no clinical evidence of record demonstrating that the Veteran's tinea corporis and tinea cruris covered more than 40 percent of the entire body or more than 40 percent of exposed areas affected.  Nor is there any evidence of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the previous 12-month period.  While Dr. G. noted that the Veteran's rash covered greater than 20 percent of his body, she did not indicate that his rash was anywhere close to covering an area exceeding 40 percent of the entire body or 40 percent of exposed areas affected.  See September 2006 letter from Dr. G.  Also VA treatment records during this time period are clear for any indication that the Veteran received systemic therapy such as corticosteroids or other immunosuppressive drugs to treat his skin symptoms.  As such, an initial evaluation in excess of 30 percent is not warranted under the revised version of Diagnostic Code 7806.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806 (2008).  

c.  On or after April 4, 2007

The Board finds that the Veteran is not entitled to an initial disability evaluation greater than 60 percent for his service-connected tinea corporis and cruris, on or after April 4, 2007, under the version of Diagnostic Code 7806 in effect prior to August 30, 2002.  Under the rating criteria effective prior to August 30, 2002, Diagnostic Code 7806 has a maximum rating criteria of 50 percent, so the Veteran would not be able to receive a higher rating under this code.  In addition, the older version of Diagnostic Code 7801 has a maximum rating criteria of 40 percent, and the older version of Diagnostic Codes 7802-7804 have a maximum rating criteria of 10 percent, so the Veteran could not receive a higher rating under these codes.  Further, there is no evidence of record indicating that the Veteran suffers limitation of function as a result of his tinea corporis and cruris.  As such, the older version of Diagnostic Code 7805 in effect prior to August 30, 2002 is inapplicable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804-7805 (2002).  

With respect to the older version of Diagnostic Code 7800, effective prior to August 30, 2002, the Board again finds that the available medical evidence does not reflect any disfiguring scars on the Veteran's head, face or neck attributed to his service-connected skin condition.  While the November 2008 VA examiner observed a scar near the Veteran's left collar bone where a lesion had been excised and biopsied, he determined that this was related to the Veteran's non-service connected squamous cell carcinoma, which he associated with the development of seborrheic keratosis - not the Veteran's service-connected tinea corporis and cruris.  Indeed, the examiner found no evidence of current or prior tinea corporis at or around the excision site and stated that the Veteran's tinea corporis residuals were located in the same areas previously described.  Even if this scar was associated with the Veteran's service-connected skin disability, the scar was not manifested by tissue loss and cicatrization, as well as marked discoloration and color contrast.  As such, the Veteran is not entitled to an initial evaluation in excess of 60 percent on or after April 4, 2007 under the older criteria of Diagnostic Code 7800, effective prior to August 30, 2002.  

The Board also finds that the Veteran is not entitled to an initial evaluation in excess of 60 percent on or after April 4, 2007 under the revised criteria effective from August 30, 2002 to October 23, 2008, and on and after October 23, 2008.  

Again, the Board notes that Diagnostic Codes 7800 - 7804 are not applicable because the available medical evidence of record is negative for any signs or evidence of burn scars or scarring and/or disfigurement of any kind on the Veteran's face, neck or body as a result of his service-connected tinea corporis and tinea cruris.  The July 2007 VA examiner found no evidence of scarring or disfigurement upon evaluating the Veteran, and the November 2008 VA examiner attributed the Veteran's scar on the left collar bone to a non-service connected condition.  The June 2011 VA examiner also concluded that the Veteran did not have any scarring related to his service-connected skin disability.  Even assuming arguendo, that the scar was found to be associated with the Veteran's service-connected skin disability, there is no nothing in the medical evidence of record reflecting manifestations of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.  As such, the Veteran is not entitled to an initial evaluation in excess of 60 percent, for the period on and after April 4, 2007, under the revised version of Diagnostic Code 7800, effective from August 30, 2002 to October 23, 2008, and on and after October.  

In addition, the revised version of Diagnostic Code 7801 has a maximum rating criteria of 40 percent, and the revised version of Diagnostic Codes 7802-7804 have a maximum rating criteria of 10 percent, so the Veteran cannot receive a higher initial rating greater than 60 percent for the period on and after April 4, 2007 under any of these codes.  Further, the Veteran was not shown to have any limitation of motion or limitation of function as a result of his tinea corporis and cruris.  Indeed, at the November 2008 VA examination, the examiner described the Veteran's tinea as "quiescent at present."  As such, the revised version of Diagnostic Codes 7800-7805 in effect from August 30, 2002 to October 23, 2008, and on and after October 23, 2008 are inapplicable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008) & (2012).  

In addition, the revised version of Diagnostic Code 7806 in effect from August 30, 2002 to October 23, 2008, and on and after October 23, 2008 has a maximum rating criteria of 60 percent.  As such, the Veteran cannot receive a higher initial rating greater than 60 percent for the period on and after April 4, 2008 under this code.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806 (2008) & (2012).  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned scheduler evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The Board acknowledges the Veteran's assertions at his hearing, wherein he testified that the itching caused by his skin disability made it difficult for him to work outdoors, and he took an early retirement because of the difficulties he faced performing his occupational duties.  See T., pp. 13-14.  However, none of the Veteran's VA examiners have stated that the Veteran's employment capabilities were affected or limited as a result of his service-connected tinea corporis and tinea cruris.  Indeed, the Veteran voluntarily chose to retire, and the evidence of record does not reflect that the Veteran confronted job performance issues as a result of his skin condition.  Indeed, there has been nothing to show that the service-connected skin disability caused marked interference with employment beyond that contemplated by the schedule for rating disabilities or necessitated frequent periods of hospitalization.  Moreover, the objective evidence does not show that the Veteran is unable to obtain and maintain employment or is precluded from obtaining some other type of employment, as a result of his service-connected tinea corporis and tinea cruris.  

The Board therefore finds that the schedular evaluation for the Veteran's service-connected skin disability is not inadequate.  His complained of symptoms are those contemplated by Diagnostic Codes 7800-7806 and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  It does not appear that the Veteran's disabilities are "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected skin disorder that are unusual or different from those contemplated by the schedular criteria.  The Board finds the available schedular evaluations for the Veteran's service-connected skin disability to be adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

B.  Withdrawal of Service Connection and Increased Rating Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2012).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2012).  

The January 2008 rating decision denied service connection for squamous cell carcinoma and the November 2010 rating action granted service connection for coronary artery disease status post bypass surgery and valve replacement , evaluating it as 10 percent disabling, effective August 10, 2010.  In his June 2008 notice of disagreement (NOD), the Veteran appealed the denial of service connection for squamous cell carcinoma and perfected a timely appeal of this decision in October 2008.  In the August 2011 NOD, the Veteran sought a higher rating for his service-connected heart condition, and perfected a timely appeal with respect to this decision in April 2012.  

However, before a decision of these claims could be made by the Board, at his October 2012 hearing, the Veteran expressed his desire to withdraw from appellate review his appeal seeking service connection for squamous cell carcinoma and an initial increased rating for coronary artery disease status post bypass surgery and valve replacement.  See T., pp. 2-3.  

In view of the Veteran's hearing testimony, the Board concludes that further action with regard to the claims developed for appeal is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2012).  The Board does not have jurisdiction over these withdrawn issues and, as such, must dismiss the appeal.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2012).  


ORDER

Entitlement to an initial compensable evaluation of 10 percent, but no more, for tinea corporis and tinea cruris from September 5, 1969 to August 22, 2006 is granted, subject to the laws and regulations controlling the award of monetary benefits.  

Entitlement to an initial evaluation in excess of 30 percent for tinea corporis and tinea cruris from August 23, 2006 to April 3, 2007 is denied.  

Entitlement to an initial evaluation in excess of 60 percent for tinea corporis and tinea cruris on and after April 4, 2007 is denied.  

The appeal of the issue of entitlement to service connection for squamous cell carcinoma of the left side of the throat is dismissed.  

The appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for coronary artery disease status post bypass surgery and valve replacement is dismissed.  


REMAND

The Board notes that the Veteran filed a formal claim for a TDIU due to his service-connected skin disability in July 2012.  In addition to his service-connected skin disability, the Board notes that the Veteran is also currently service-connected for coronary artery disease status post bypass surgery and valve replacement (10%), renal cell carcinoma (100%), liver cancer (100%), and bone cancer (100%).  His current combined rating for these service-connected disabilities is 100%.  See 38 C.F.R. §§ 4.16(a), 4.25.  

The Board notes that the receipt of a 100 percent disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s)).  

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  In light of the Veteran's claim, and his continued assertions that he cannot obtain employment as a result of his service-connected skin disability, a remand is necessary to schedule him for a VA examination to address this matter.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Issue to the Veteran a VCAA notification letter pertaining to the issue of entitlement to a TDIU.  

2. Then, schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities [tinea corporis and tinea cruris; coronary artery disease; renal cell carcinoma; liver cancer; and bone cancer] on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.  The examiner should then comment on the combined effect of the service-connected disabilities on the Veteran's ability to engage in any type of full-time employment, including whether any form of 'light duty' or 'sedentary work' is possible and whether, in the examiner's opinion, these service-connected disabilities are of such severity as to result in an inability to obtain and to maintain employment.  If the examiner finds that the Veteran is employable, he or she should explain how the Veteran is capable of obtaining or maintaining any type of employment in light of any physical restrictions resulting from his service-connected disabilities.

A clear rationale for all opinions, as well as a discussion of the facts and medical principles involved, would be helpful and of considerable assistance to the Board.  

3. After the above development has been completed, review all the evidence of record and adjudicate the issue of entitlement to a TDIU.  If this issue remains denied, provide the Veteran and representative with an SSOC.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


